                     IN THE ·uNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PETER CHARLES,
     Plaintiff,

       v.                                           CIVIL ACTION N0.19-CV-4238

HOPE CAFFAE/COFFEE SHOP, et al.,
     Defendants.



PETER CHARLES,
     Plaintiff,

       v.                                           CIVIL ACTION NO. 19-CV-4469

GREEN STREET COFFEE CO., et al,
    Defendants.

                                            ORDER

       AND NOW, this ~ y of November, 2019, upon consideration of Plaintiff Peter

Charles's Motion to Amend (Civ. A. No. 19-4238, ECF No. 7),pro se Amended Complaint (Civ.

A. No. 19-4238, ECF No. 8), and Motion to Amend (Civ. A. No. 19-4469, ECF No. 7), which

the Court construes as an Amended Complaint, it is ORDERED that:

       I.      The Motion to Amend in Civ. A. No. 19-4238 is DENIED AS MOOT.

       2.      The Amended Complaint in Civ. A. No. 19-4238 is DISMISSED WITHOUT

PREJUDICE for lack of subject matter jurisdiction pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       3.      The Motion to Amend in Civ. A. No. 19-4469, construed as an Amended

Complaint, is DISMISSED WITHOUT PREJUDICE for lack of subject matter jurisdiction

pursuant to 28 U.S.C. § l 915(e)(2)(B)(ii) as to all Defendants except Defendant "Social

Security." The claim against Defendant "Social Security" is DISMISSED WITHOUT
PREJUDICE to Charles renewing the claim in a new civil action pursuant to 42 U.S.C. §

405(g), in the event he applies for benefits and exhausts the administrative process before the

Social Security Administration.

       4.      The Clerk of Court is DIRECTED to mark these cases CLOSED.

                                             BY THE COURT:
